 



Exhibit 10.10
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ICORIA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
SECURED CONVERTIBLE TERM NOTE
     FOR VALUE RECEIVED, ICORIA, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate Services
Limited, P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its registered
assigns or successors in interest, on order, the sum of Five Million Dollars
($5,000,000), together with any accrued and unpaid interest hereon, on
October 19, 2007 (the “Maturity Date”) if not sooner paid.
     Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof between the Borrower and the Holder (as amended, modified or
supplemented from time to time, the “Purchase Agreement”).
The following terms shall apply to this Note:
ARTICLE I
INTEREST & AMORTIZATION
     1.1(a) Interest Rate. Subject to Sections 4.11 and 5.6 hereof, interest
payable on this Note shall accrue at a rate per annum (the “Interest Rate”)
equal to the “prime rate” published in The Wall Street Journal from time to
time, plus two and one-half percent (2.50%). The prime rate shall be increased
or decreased as the case may be for each increase or decrease in the prime rate
in an amount equal to such increase or decrease in the prime rate; each change
to be effective as of the day of the change in such rate. Subject to
Section 1.1(b) hereof, the Interest Rate shall not be less than seven percent
(7.0%). Interest shall be (i) calculated on the basis of a 360 day year, and
(ii) payable monthly, in arrears, commencing on November 1, 2004 and on the
first business day of each consecutive calendar month thereafter until the
Maturity Date (and on the Maturity Date), whether by acceleration or otherwise
(each, a “Repayment Date”).
1.1 (b) Interest Rate Adjustment. The Interest Rate shall be calculated on the
last business day of each month hereafter until the Maturity Date (each a
“Determination Date”) and shall be subject to adjustment as set forth herein. If
(i) the Borrower shall have registered the shares of the Borrower’s common stock
underlying each of the conversion of the Note and that certain warrant issued to

1



--------------------------------------------------------------------------------



 



Holder on a registration statement declared effective by the Securities and
Exchange Commission (the “SEC”), and (ii) the closing price (the “Market Price”)
of the Common Stock as reported by Bloomberg, L.P. on the Principal Market (as
defined below) for the five (5) trading days immediately preceding a
Determination Date exceeds the then applicable Fixed Conversion Price by at
least twenty five percent (25%), the Interest Rate for the succeeding calendar
month shall automatically be reduced by 140 basis points (140 b.p.) (1.40%) for
each incremental twenty five percent (25%) increase in the Market Price of the
Common Stock above the then applicable Fixed Conversion Price. Notwithstanding
the foregoing (and anything to the contrary contained in herein), in no event
shall the Interest Rate be less than zero percent (0%).
For Example

              Date   Market Price   Fixed Conversion Price   Premium
10/25
  $0.65   $0.50   30%
10/26
  $0.66   $0.50   32%
10/27
  $0.64   $0.50   28%
10/28
  $0.65   $0.50   30%
10/29
  $0.67   $0.50   34%

Determination Date: November 1
Since the premium above the Fixed Conversion Price is greater than or equal to
25% for the five days prior to November 1, the Interest Rate will be reduce by
1.40% to Prime plus 1.10% (Prime plus 2.50% less 1.40%) effective November 1.
On December 1, the same calculation will occur. If the premium above the Fixed
Conversion Price for the 5 trading days prior to December 1 is still greater
than or equal to 25%, the Interest Rate will remain Prime plus 1.10%. However,
if the premium for any of the five trading days prior to December 1, was less
than 25%, the Interest Rate will revert back to Prime + 2.50%.
     1.2 Minimum Monthly Principal Payments. Amortizing payments of the
aggregate principal amount outstanding under this Note at any time (the
“Principal Amount”) shall begin on May 1, 2005 and shall recur on the first
business day of each succeeding month thereafter until the Maturity Date (each,
an “Amortization Date”). Subject to Article 3 below, beginning on the first
Amortization Date, the Borrower shall make monthly payments to the Holder on
each Repayment Date, each in the amount of $161,290.32, together with any
accrued and unpaid interest to date on such portion of the Principal Amount plus
any and all other amounts which are then owing under this Note, the Purchase
Agreement or any other Related Agreement but have not been paid (collectively,
the “Monthly Amount”). Any Principal Amount that remains outstanding on the
Maturity Date shall be due and payable on the Maturity Date.

2



--------------------------------------------------------------------------------



 



ARTICLE II
CONVERSION REPAYMENT
2.1 (a) Payment of Monthly Amount in Cash or Common Stock. If the Monthly Amount
(or a portion thereof of such Monthly Amount if such portion of the Monthly
Amount would have been converted into shares of Common Stock but for
Section 3.2) is required to be paid in cash pursuant to Section 2.1(b), then the
Borrower shall pay the Holder an amount equal to 100% of the Monthly Amount due
and owing to the Holder on the Repayment Date in cash. If such repayment in cash
is required, in whole or part, the underlying data as reported by Bloomberg,
L.P., used to support such calculations, will be provided to the Borrower upon
request. If the Monthly Amount (or a portion of such Monthly Amount if not all
of the Monthly Amount may be converted into shares of Common Stock pursuant to
Section 3.2) is required to be paid in shares of Common Stock pursuant to
Section 2.1(b), the number of such shares to be issued by the Borrower to the
Holder on such Repayment Date (in respect of such portion of the Monthly Amount
converted into in shares of Common Stock pursuant to Section 2.1(b)), shall be
the number determined by dividing (x) the portion of the Monthly Amount
converted into shares of Common Stock, by (y) the then applicable Fixed
Conversion Price. For purposes hereof, the initial “Fixed Conversion Price”
means $0.53 which has been determined on the date of this Note as an amount
equal to 110% of the average closing price for ten (10) trading days immediately
prior to the date of this Note. .
(b) Monthly Amount Conversion Guidelines. Subject to Sections 2.1(a), 2.2, and
3.2 hereof, the Holder shall convert into shares of Common Stock all or a
portion of the Monthly Amount due on each Repayment Date according to the
following guidelines (the “Conversion Criteria”): (i) the average closing price
of the Common Stock as reported by Bloomberg, L.P. on the Principal Market for
the six (6) trading days immediately preceding such Repayment Date shall be
greater than or equal to 110% of the Fixed Conversion Price and (ii) the amount
of such conversion does not exceed twenty five percent (25%) of the aggregate
dollar trading volume of the Common Stock for the twenty two (22) day trading
period immediately preceding the applicable Repayment Date. If the Conversion
Criteria are not met, the Holder shall convert only such part of the Monthly
Amount that meets the Conversion Criteria. Any part of the Monthly Amount due on
a Repayment Date that the Holder has not been able to convert into shares of
Common Stock due to failure to meet the Conversion Criteria, shall be paid by
the Borrower in cash at the rate of 100% of the Monthly Amount otherwise due on
such Repayment Date, within six (6) business days of the applicable Repayment
Date.

3



--------------------------------------------------------------------------------



 



For Example,

                          Date   Shares Traded   Market Price   Daily Dollar
Volume
11/01
    70,000     $ 0.65       45,500  
11/02
    50,000     $ 0.63       31,500  
11/03
    80,000     $ 0.65       52,000  
11/04
    100,000     $ 0.67       67,000  
11/05
    70,000     $ 0.65       45,500  
11/08
    50,000     $ 0.63       31,500  
11/09
    80,000     $ 0.62       49,600  
11/10
    100,000     $ 0.63       63,000  
11/11
    70,000     $ 0.65       45,500  
11/12
    50,000     $ 0.67       33,500  
11/15
    80,000     $ 0.65       52,000  
11/18
    100,000     $ 0.63       63,000  
11/19
    70,000     $ 0.62       43,400  
11/20
    50,000     $ 0.63       31,500  
11/21
    80,000     $ 0.65       52,000  
11/22
    100,000     $ 0.67       67,000  
11/25
    70,000     $ 0.65       45,500  
11/26
    50,000     $ 0.63       31,500  
11/27
    80,000     $ 0.62       49,600  
11/28
    100,000     $ 0.65       65,000  
11/29
    100,000     $ 0.70       70,000  
11/30
    100,000     $ 0.60       60,000  
 
    1,700,000             $ 1,095,100  

Repayment Date: December 1
Aggregate dollar trading volume of the ICOR common stock during the 22 trading
days prior to December 1 equals $1,095,100.
Given the premium above the Fixed Conversion Price is greater than 10% for the
six trading days prior to December 1, Laurus will convert into common stock an
amount that equals the Monthly Amount due. However, this amount will be limited
to 25% of the aggregate dollar trading volume of $1,095,000 or $273,775.
Therefore, if the Monthly Amount due was $300,000, Laurus would not have to
convert more than $273,775 and the Company would have to pay in cash the
remaining $26,225.
     2.2 No Effective Registration. Notwithstanding anything to the contrary
herein, none of the Borrower’s obligations to the Holder may be converted into
Common Stock unless (i) either (x) an effective current Registration Statement
(as defined in the Registration Rights Agreement)

4



--------------------------------------------------------------------------------



 



covering the shares of Common Stock to be issued in connection with satisfaction
of such obligations exists or (y) an exemption from registration of the Common
Stock is available to pursuant to Rule 144 of the Securities Act and (ii) no
Event of Default hereunder exists and is continuing, unless such Event of
Default is cured within any applicable cure period or is otherwise waived in
writing by the Holder in whole or in part at the Holder’s option.
     2.3 Optional Redemption in Cash. The Borrower will have the option of
prepaying this Note (“Optional Redemption”) by paying to the Holder a sum of
money equal to (i) in the event such prepayment occurs prior to the one year
anniversary of the Closing Date, one hundred twenty percent (120%) of the
principal amount of this Note then outstanding, (ii) in the event such
prepayment occurs on or after the one year anniversary of the Closing Date and
prior to the two year anniversary of the Closing Date, one hundred fifteen
percent (115%) of the principal amount of this Note then outstanding and
(iii) in the event such prepayment occurs after the two year anniversary of the
Closing Date, one hundred ten percent (110%) of the principal amount of this
Note then outstanding, in each case, together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note, the Purchase Agreement, or any Related Agreement (the
“Redemption Amount”) outstanding on the Redemption Payment Date (as defined
below). The Borrower shall deliver to the Holder a written notice of redemption
specifying the date for such Optional Redemption (the “Redemption Payment
Date”), which date shall be seven (7) business days after the date of the Notice
of Redemption (the “Redemption Period”). A Notice of Redemption shall not be
effective with respect to any portion of this Note for which the Holder has a
pending conversion pursuant to Section 3.1, or for conversions pursuant to
Section 3.1 during the Redemption Period. The Redemption Amount shall be
determined as if such Holder’s conversion had been completed immediately prior
to the date of the Notice of Redemption. On the Redemption Payment Date, the
Redemption Amount must be paid in good funds to the Holder. In the event the
Borrower fails to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then such Redemption Notice will be null and void.
ARTICLE III
CONVERSION RIGHTS

3.1.   Holder’s Conversion. The Holder shall have the right, but not the
obligation to convert the then outstanding principal of this Note (in excess of
the amounts set forth in Section 2.1(b) hereof), together with interest and fees
due hereon, into shares of Common Stock subject to the terms and conditions set
forth in this Article III. The Holder will give notice of such conversion by
delivery to the Borrower of a written notice of conversion not less than one
(1) business day prior to the date upon which such conversion shall occur. The
shares of Common Stock to be issued upon such conversion are herein referred to
as the “Conversion Shares.”

5



--------------------------------------------------------------------------------



 



     3.2 Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not convert pursuant to the terms of this Note an
amount that would be convertible into that number of Conversion Shares which
would exceed the difference between 4.99% of the outstanding shares of Common
Stock of the Borrower and the number of shares of Common Stock beneficially
owned by such Holder or issuable upon exercise of warrants held by such Holder.
The Holder shall not take a long position in the Borrower’s Common Stock for the
purpose, or any other reason, that would result in the Holder’s inability to
convert this Note into Common Stock because of the limitations contained in this
provision. For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Regulation 13d-3 thereunder. The Holder may void the Conversion Share
limitation described in this Section 3.2 upon 75 days prior notice to the
Borrower or upon an Event of Default, without any notice requirement beyond any
applicable grace period.
          At no time shall the beneficial ownership exceed 19.99% of the issued
and outstanding Common Stock. Notwithstanding anything contained herein to the
contrary, the number of shares of Common Stock issuable by the Borrower and
acquirable by the Holder at a price below $0.49 per share pursuant to the terms
of this Note, the Purchase Agreement or any Related Agreement, shall not exceed
an aggregate of shares of the Borrower’s Common Stock (subject to appropriate
adjustment for stock splits, stock dividends, or other similar recapitalizations
affecting the Common Stock) (the “Maximum Common Stock Issuance”), unless the
issuance of shares hereunder in excess of the Maximum Common Stock Issuance
shall first be approved by the Borrower’s shareholders. If at any point in time
and from time to time the number of shares of Common Stock issued pursuant to
the terms of this Note, the Purchase Agreement or any Related Agreement,
together with the number of shares of Common Stock that would then be issuable
by the Borrower to the Holder in the event of a conversion or exercise pursuant
to the terms of this Note, the Purchase Agreement or any Related Agreement,
would exceed the Maximum Common Stock Issuance but for this Section 3.2, the
Holder’s actions shall be stayed, and Borrower shall promptly call a
shareholders meeting within (90) ninety days of Holder’s notice to Borrower of
such an event to solicit shareholder approval for the issuance of the shares of
Common Stock hereunder in excess of the Maximum Common Stock Issuance.

6



--------------------------------------------------------------------------------



 



     3.3 Mechanics of Holder’s Conversion. (a) Holder shall give notice of such
future Conversions under Section 3.1 hereof by delivering an executed and
completed notice of conversion (“Notice of Conversion”) to the Borrower and such
Notice of Conversion shall provide a breakdown in reasonable detail of the
Principal Amount, accrued interest and fees being converted. On each Conversion
Date (as hereinafter defined) and in accordance with its Notice of Conversion,
the Holder shall make the appropriate reduction to the Principal Amount, accrued
interest and fees as entered in its records and shall provide written notice
thereof to the Borrower within seven (7) business days after the Conversion
Date. Each date on which a Notice of Conversion is delivered or telecopied to
the Borrower in accordance with the provisions hereof shall be deemed a
Conversion Date (the “Conversion Date”). A form of Notice of Conversion to be
employed by the Holder is annexed hereto as Exhibit A.
     (b) Pursuant to the terms of the Notice of Conversion, the Borrower will
issue instructions to the transfer agent accompanied by an opinion of counsel
within (three (3) business days of the date of the delivery to Borrower of the
Notice of Conversion and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder by crediting the
account of the Holder’s designated broker with the Depository Trust Corporation
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system within
three (3) business days after receipt by the Borrower of the Notice of
Conversion (the “Delivery Date”). In the case of the exercise of the conversion
rights set forth herein the conversion privilege shall be deemed to have been
exercised and the Conversion Shares issuable upon such conversion shall be
deemed to have been issued upon the date of receipt by the Borrower of the
Notice of Conversion. The Holder shall be treated for all purposes as the record
holder of such Common Stock, unless the Holder provides the Borrower written
instructions to the contrary.
     3.4 Conversion Mechanics.
     (a) The number of shares of Common Stock to be issued upon each conversion
of this Note shall be determined by dividing that portion of the principal and
interest and fees to be converted, if any, by the then applicable Fixed
Conversion Price. In the event of any conversions of outstanding principal
amount under this Note in part pursuant to this Article III, such conversions
shall be deemed to constitute conversions of outstanding principal amount
applying to Monthly Amounts for the remaining Repayment Dates in chronological
order.
     (b) The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion is subject to adjustment from time to
time upon the occurrence of certain events, as follows:
     A. Stock Splits, Combinations and Dividends. If the shares of Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Fixed Conversion Price or

7



--------------------------------------------------------------------------------



 



the Conversion Price, as the case may be, shall be proportionately reduced in
case of subdivision of shares or stock dividend or proportionately increased in
the case of combination of shares, in each such case by the ratio which the
total number of shares of Common Stock outstanding immediately after such event
bears to the total number of shares of Common Stock outstanding immediately
prior to such event.
     B. During the period the conversion right exists, the Borrower will reserve
from its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Common Stock upon the full conversion of this Note.
The Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. The Borrower agrees that its issuance of
this Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for shares of Common Stock upon
the conversion of this Note.
     C. Subject to the provisions of this Section 3.4, if the Borrower shall at
any time prior to the conversion or repayment in full of the Principal Amount
issue any shares of Common Stock or securities convertible into Common
Stock            to a person other than the Holder (except (i) pursuant to
Subsections A or B above; (ii) pursuant to options, warrants, or other
obligations to issue shares outstanding on the date hereof as disclosed to
Holder in writing; or (iii) pursuant to options that may be issued under any
employee incentive stock option and/or any qualified stock option plan adopted
by the Borrower) for a consideration per share (the “Offer Price”) less than the
Fixed Conversion Price in effect at the time of such issuance, then the Fixed
Conversion Price shall be immediately reset pursuant to the formula below. For
purposes hereof, the issuance of any security of the Borrower convertible into
or exercisable or exchangeable for Common Stock shall result in an adjustment to
the Fixed Conversion Price at the time of issuance of such securities.
          If the Corporation issues any additional shares pursuant to
Section 3.4 above then, and thereafter successively upon each such issue, the
Fixed Conversion Price shall be adjusted by multiplying the then applicable
Fixed Conversion Price by the following fraction:

       
A + B
   
(A + B) + [((C – D) x B) / C]
 

                 A = Total amount of shares convertible pursuant to this Note.
                 B = Actual shares sold in the offering
                 C = Fixed Conversion Price

                 D = Offer Price per share

8



--------------------------------------------------------------------------------



 



     D. Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.
     E. To the extent there are fractional shares, or dollar values smaller that
one (1) cent, they shall be rounded to the nearest share or cent.
     3.5 Issuance of New Note. Upon any partial conversion of this Note, a new
Note containing the same date and provisions of this Note shall, at the request
of the Holder, be issued by the Borrower to the Holder for the principal balance
of this Note and interest which shall not have been converted or paid. Subject
to the provisions of Article IV, the Borrower will pay no costs, fees or any
other consideration to the Holder for the production and issuance of a new Note.

9



--------------------------------------------------------------------------------



 



     3.6 Mandatory Conversion. Notwithstanding anything herein to the contrary,
subject to the conversion limitations set forth in Section 3.2, if, after the
date a registration statement covering the resale of the Conversion Shares is
declared effective, and so long as such registration statement remains
effective, (A) the closing price for any ten (10) consecutive trading days (a
“Conversion Period”) exceeds 400% of the then effective Fixed Conversion Price,
which as of the date of this Agreement is $2.12, the Holder will, within ten
(10) trading days of any such Conversion Period, convert all or part of the then
outstanding Principal Amount of this Note plus all accrued, but unpaid interest
thereon. The Holder shall only be required to effect such a conversion referred
to in the immediately preceding sentence if each of the following shall be true:
(i) there is an effective registration statement pursuant to which the Holder is
permitted to utilize the prospectus thereunder to resell all of the Conversion
Shares issued to the Holder (or such Conversion Shares are eligible under
Rule 144 of the Securities Act); (ii) there is a sufficient number of authorized
but unissued and otherwise unreserved shares of Common Stock for the issuance of
all the Conversion Shares as are issuable to the Holder upon such conversion of
this Note pursuant to this Section 3.6 and (iii) the amount of this Note to be
so converted pursuant to this Section 3.6 (when combined with the amount of any
other promissory note issued by the Borrower to the Holder required to be
similarly manditorily converted) does not exceed 25% of the aggregate dollar
trading volume of the Common Stock during the Conversion Period. There shall be
only one Conversion Period during any 30 trading day period.
For Example,

                              Shares               Date   Traded     Market
Price     Daily Dollar Volume  
10/18
    100,000     $ 0.63       63,000  
10/19
    70,000     $ 0.62       43,400  
10/20
    50,000     $ 0.63       31,500  
10/21
    80,000     $ 0.65       52,000  
10/22
    100,000     $ 0.67       67,000  
10/25
    70,000     $ 0.65       45,500  
10/26
    50,000     $ 0.63       31,500  
10/27
    80,000     $ 0.62       49,600  
10/28
    100,000     $ 0.65       65,000  
10/29
    100,000     $ 0.70       70,000  
TOTAL
    800,000             $ 518,500  
 
                    @ 25.00% = $129,625  

Determination Date: November 11
If the premium above the Fixed Conversion Price is greater than or equal to 400%
for a consecutive 10-day period, the holder is required within 10 days of such
period to convert all or part of the outstanding principal and accrued interest
but limited to 25% of the cumulative daily dollar volume

10



--------------------------------------------------------------------------------



 



traded during such period.
ARTICLE IV
EVENTS OF DEFAULT
     Upon the occurrence and continuance of an Event of Default beyond any
applicable grace period, the Holder may make all sums of principal, interest and
other fees then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable. In the event of such an acceleration, the amount
due and owing to the Holder shall be, one hundred twenty five (125%) of the then
outstanding principal amount of this Note, in each case, plus accrued and unpaid
interest and fees, if any (the “Default Payment”). The Default Payment shall be
applied first to any fees due and payable to Holder pursuant to the Note or the
Related Agreements, then to accrued and unpaid interest due on the Note and then
to outstanding principal balance of the Note.
     The occurrence of any of the following events set forth in Sections 4.1
through 4.10, inclusive, is an “Event of Default”:
     4.1 Failure to Pay Principal, Interest or other Fees. The Borrower fails to
pay when due any installment of principal, interest or other fees hereon in
accordance herewith, or the Borrower fails to pay when due any amount due under
any other promissory note issued by Borrower, and in any such case, such failure
shall continue for a period of five (5) business days following the date upon
which any such payment was due.
     4.2 Breach of Covenant. The Borrower breaches any covenant or any other
term or condition of this Note, the Purchase Agreement or any Related Agreement
in any material respect, and, in any such case, such breach, continues for a
period of fifteen (15) days after the occurrence thereof.
     4.3 Breach of Representations and Warranties. Any representation or
warranty made by the Borrower in this Note, the Purchase Agreement or in any
Related Agreement shall, in any such case, be false or misleading in any
material respect on the date that such representation or warranty was made or
deemed made.
     4.4 Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.
     4.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its property or other assets for
more than $200,000, and shall remain unvacated, unbonded or unstayed for a
period of sixty (60) days.
     4.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be

11



--------------------------------------------------------------------------------



 



instituted by or against the Borrower.
     4.7 Stop Trade. An SEC stop trade order or Principal Market trading
suspension, so long as a change of quotation among markets is not considered a
“trading suspension”, of the Common Stock shall be in effect for six
(6) consecutive days or six (6) days during a period of ten (10) consecutive
days, excluding in all cases a suspension of all trading on a Principal Market,
provided that the Borrower shall not have been able to cure such trading
suspension within thirty (30) days of the notice thereof or list the Common
Stock on another Principal Market within sixty (60) days of such notice. The
“Principal Market” for the Common Stock shall include the OTC Bulletin Board,
Nasdaq SmallCap Market, Nasdaq National Market System, American Stock Exchange,
or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock). It is expressly
understood that movement between any exchange or quotation service set forth
herein is permissible and shall not be an Event of Default under this or any
Related Agreements.
     4.8 Failure to Deliver Common Stock or Replacement Note. The Borrower shall
fail (i) to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note, and Section 9 of the Purchase Agreement, if such
failure to timely deliver Common Stock shall not be cured within two
(2) business days or (ii) to deliver a replacement Note to Holder within seven
(7) business days following the required date of such issuance pursuant to this
Note, the Purchase Agreement or any Related Agreement (to the extent required
under such agreements).
     4.9 Default Under Related Agreements or Other Agreements. The occurrence
and continuance of any Event of Default, without cure within the time period set
forth in the Related Agreements or Other Agreements. (as defined in the Purchase
Agreement or any Related Agreement) or any event of default (or similar term) of
any indebtedness permitted under Section 6.12(e) of the Securities Purchase
Agreement in excess of $200,000.
     4.10 Change in Control. There shall be a change in control in the record or
beneficial ownership of an aggregate of more than forty percent (40%) of the
outstanding Common Stock, in one or more transactions with third parties,
compared to the ownership of then outstanding shares of Common Stock, without
the prior written consent of Holder, which consent shall not be unreasonably
withheld. No such prior written consent shall be required in the sale of the
Borrower’s equity securities in a public offering, nor will such consent be
required with respect to issuances to the Holder. A change of control will not
be deemed to occur merely through the purchase and sale of any beneficial
owners’ then current interest. The centralization of investment for the purpose
of obtaining control over the Company must be present for this provision to be a
Event of Default. No Event of Default will occur in the event the Company shall
dissolve, liquidate or merge with any other person or entity the Company is the
surviving entity, or when the successor entity is solvent and expressly assumes
all of the duties and obligations of the Company and its Subsidiaries under this
Agreement and Related Agreements.
DEFAULT RELATED PROVISIONS

12



--------------------------------------------------------------------------------



 



     4.11 Default Interest Rate. Following the occurrence and during the
continuance of an Event of Default, if not cured within the appropriate time,
the Borrower shall pay additional interest on this Note in an amount equal to
one percent (1.0%) per month, and all outstanding obligations under this Note,
including unpaid interest, shall continue to accrue such additional interest
from the date of such Event of Default until the date such Event of Default is
cured or waived.
     4.12 Conversion Privileges. The conversion privileges set forth in
Article III shall remain in full force and effect immediately from the date
hereof and until this Note is paid in full.
     4.13 Cumulative Remedies. The remedies under this Note shall be cumulative
during the longest timeline of any relevant period of cure and then only to the
extent those Defaults remain outstanding.
ARTICLE V
MISCELLANEOUS
     5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
     5.2 Notices. Any notice herein required or permitted to be given shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Borrower at the address provided in the Purchase Agreement executed in
connection herewith, and to the Holder at the address provided in the Purchase
Agreement for such Holder, with a copy to John E. Tucker, Esq., 825 Third
Avenue, 14th Floor, New York, New York 10022, facsimile number (212) 541-4434,
or at such other address as the Borrower or the Holder may designate by ten days
advance written notice to the other parties hereto. A Notice of Conversion shall
be deemed given when made to the Borrower pursuant to the Purchase Agreement.
     5.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued pursuant to Section 3.5 hereof, as it may be amended
or supplemented.
     5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement and with notice, a legal opinion or such
other evidence that the Borrower deems appropriate to determine that

13



--------------------------------------------------------------------------------



 



the transfer is occurring pursuant to an exemption from registration. This Note
shall not be assigned by the Borrower without the consent of the Holder.
     5.5 Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.
     5.6 Maximum Payments. Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.
     5.7 Security Interest. The holder of this Note has been granted a security
interest in certain assets of the Borrower more fully described in a Master
Security Agreement dated as of the date hereof.
     5.8 Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.
     5.9 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay to Holder reasonable costs of collection, including
reasonable attorney’s fees.
[Balance of page intentionally left blank; signature page follows.]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its
name effective as of this 19th day of October, 2004.

                  Icoria, Inc.
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

         
WITNESS:
       
 
       
 
             

15



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF CONVERSION
(To be executed by the Holder in order to convert all or part of the Note into
Common Stock
[Name and Address of Holder]
The Undersigned hereby converts $                     of the principal due on
[specify applicable Repayment Date] under the Convertible Term Note issued by
Icoria, Inc. dated [Month]                     , 2004 by delivery of Shares of
Common Stock of Icoria, Inc. on and subject to the conditions set forth in
Article III of such Note.

             
1.
  Date of Conversion  
 
   
 
           
2.
  Shares To Be Delivered:        
 
     
 
   

         
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

16